Citation Nr: 0012190	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a timely substantive appeal has been filed with 
respect to the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
chronic low back strain.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
folliculitis decalvans (chronic hydradenitis scalp, axilla, 
groin/buttocks).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 30 percent disability evaluation for folliculitis 
decalvans, effective from December 29, 1997.  Service 
connection was also granted, and a 10 percent rating 
assigned, for residuals of chronic low back strain.  

In January 1999, the veteran testified at a personal hearing 
at the RO.  In December 1999, he testified at a personal 
hearing before the undersigned Member of the Board in 
Washington, D.C.  Transcripts of those hearings are 
associated with the record.  

As the appeal regarding the evaluation of the service-
connected folliculitis decalvans involves an original claim, 
the Board has framed the issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  That issue 
will be discussed in the Remand portion of this document.

In a December 1999 statement, the veteran requested that he 
be considered for service connection for nerve involvement of 
the right eye and face as a result of March 1999 surgery for 
the service-connected folliculitis decalvans.  That issue is 
not presently before the Board and is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran was notified on February 27. 1998, of the 
grant of service connection and assignment of a 10 percent 
disability evaluation for chronic low back strain.

2.  The RO received the veteran's notice of disagreement with 
the rating assigned on April 21, 1998.  

3.  A supplemental statement of the case on that issue was 
mailed to the veteran on February 13, 1999 and he was told of 
the need to perfect his appeal.

4.  No further correspondence was received from the veteran 
until June 1, 1999; argument regarding the low back was not 
received until September 1999.  

5.  A substantive appeal as to the veteran's dissatisfaction 
with the rating assigned following the initial grant of 
service connection for chronic low back strain was not timely 
filed, and an appeal was not perfected.  


CONCLUSION OF LAW

A timely substantive appeal regarding the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection for chronic low back strain was 
not filed, and the Board lacks jurisdiction to consider that 
issue.  38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection for chronic low back strain.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  It must be 
determined whether the veteran filed a timely substantive 
appeal with regard to his claim.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

The NOD and Substantive Appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed unless 
notice has been received that the applicable Department of 
veterans Affairs records have been transferred to another 
Department of Veterans Affairs office, in which case the NOD 
or Substantive Appeal must be filed with the office which has 
assumed jurisdiction over the applicable records.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

If a supplemental statement of the case (SSOC) covers issues 
that were not included in the original SOC, a Substantive 
Appeal must be filed with respect to those issues within 60 
days in order to perfect an appeal with respect to the 
additional issues.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§§ 20.302, 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  

In the present case, the RO mailed notice of the February 
1998 rating action to the veteran on February 27, 1998.  In a 
statement, date stamped as having been received at the RO on 
April 21, 1998, the veteran referred to the RO's February 
1998 correspondence and expressed disagreement with the 
disability evaluations assigned to the service-connected 
folliculitis decalvans and service-connected low back 
disability.  The veteran also submitted additional evidence 
pertinent to the service-connected skin disability.

Upon receipt of the NOD, the RO reexamined the claim but took 
no action.  The RO issued a SOC on May 20, 1998, referencing 
the issue of the rating assigned the service-connected 
folliculitis decalvans only.  A VA Form 9 was received at the 
RO on June 15, 1998.

The veteran appeared at a personal hearing at the RO in 
January 1999 at which time his representative noted for the 
record that the veteran had expressed disagreement with the 
evaluation assigned to the service-connected low back 
disagreement, but that issue was not "included as a part of 
this appeal."  (See January 1999 Transcript pg. 2).  The 
representative referred the issue to the RO and noted that 
the veteran would be notified of the action taken on that 
claim.

On February 19, 1999, the RO issued a SSOC, pertaining to the 
service-connected skin  and low back disabilities.  The 
letter accompanying the SSOC included the following sentence:  
This Supplemental Statement of the Case includes both issues 
currently under appeal as our previous Statement of the Case 
and Supplemental Statement of the Case failed to include the 
issue of increased evaluation for your low back condition.  
The veteran was informed that if the SSOC contained an issue 
which was not included in a prior substantive appeal, he must 
respond within 60 days to perfect his appeal as to that new 
issue.  

The next correspondence from the veteran was received at the 
RO on June 1, 1999 and included medical evidence in support 
of his claim with regard to the service-connected skin 
disorder.  In September 1999 a VA Form 646 was received from 
the service representative, in which argument concerning the 
rating assigned the low back was advanced.

In December 1999, the veteran appeared at a personal hearing 
before the undersigned Member of the Board, at which time it 
was noted that one of the issues on appeal was whether the 
veteran had timely perfected his appeal of the February 1998 
rating decision with assigned a 10 percent rating for the low 
back disorder.  (See December 1999 Transcript (t). pg. 2).  
The veteran testified that he had filed his Substantive 
Appeal in person in Beaufort.  (t. pg. 18).  Upon further 
questioning, it was determined that the veteran submitted his 
Substantive Appeal to an individual whom he believed was a VA 
employee at a center that assists with veterans' questions. 
(See t. pg. 19)

In this case, since the February 19, 1999 SSOC was provided 
just prior to the expiration of the one-year period, the time 
limit that governed filing of a substantive appeal was within 
60 days from the date of mailing of the SSOC.  That 60-day 
period expired on April 19, 1999.  See 38 C.F.R. § 20.305.  
Although the veteran testified that he submitted a 
Substantive Appeal immediately after receiving the February 
1999 SSOC, there is no record of that within the claims 
folder.  Furthermore, the veteran testified that he submitted 
his Substantive Appeal to an office other than the RO.  
Correspondence received from the veteran in May 1999 did not 
refer to the low back and thus could not be construed as a 
Substantive Appeal with regard to that issue.  That 
correspondence could also not be construed as a request for 
an extension or time nor was it received within the time 
limit.  Thus, there was no Substantive Appeal filed prior to 
the expiration of the deadline for filing the same.  
Furthermore, the veteran's submitting his Substantive Appeal 
to an individual at an office other than the RO is not 
sufficient to perfect an appeal to the Board.  38 C.F.R. 
§ 20.300.

Therefore, a timely substantive appeal regarding the 
propriety of the assignment of a 10 percent rating for the 
service-connected low back disorder was not filed.  As such, 
the Board is without jurisdiction to adjudicate that claim.  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the veteran was informed in 
correspondence accompanying the February 1999 SSOC that the 
issue regarding the evaluation of the low back was not 
included in the earlier SOC and that he "must respond within 
60 days to perfect [his] appeal of the new issue."  In 
addition, the characterization of the issue was clarified at 
the December 1999 hearing and the veteran's representative 
agreed that the issue was whether the veteran had timely 
perfected his appeal.  As such, the Board finds that the 
veteran had adequate notice and was given the opportunity to 
offer evidence and argument on the jurisdictional aspect of 
the claim.  Therefore, the issue of the propriety of the 
rating assigned to the service-connected low back disorder 
following the initial grant of service connection is not 
before the Board.  


ORDER

The appeal of the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection for 
chronic low back strain was not perfected and is dismissed.   


REMAND

The veteran contends that his service-connected skin disorder 
is more severe than the current rating, assigned following 
the initial grant of service connection in the rating action 
on appeal, indicates.  The United States Court of Appeals for 
Veterans Claims (Court) has made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.  The Court has 
also held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a).  

At the December 1999 hearing, the veteran testified that he 
was awarded benefits by the Social Security Administration 
(SSA), due in large part, to his service-connected skin 
disability.  The Court has instructed that where there is 
actual notice to VA that the veteran is receiving disability 
benefits from SSA, VA has a duty to acquire a copy of the 
decision granting social security disability benefits and the 
supporting medical documents relied upon.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In addition, included in 
the section 5107(a) duty to assist "is the responsibility of 
VA to obtain any relevant records from the [SSA]."  Voerth 
v. West, 13 Vet. App. 117 (1999).  Those records have not 
been requested from SSA.  Thus, a remand is required.  

The veteran further testified that he felt his skin condition 
had become more severe since February 1998 and he cited 
numerous instances of treatment for that condition.  Records 
of any current treatment of the disability for which the 
veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  While 
the record includes copies of VA treatment reports, it is 
unclear whether complete records have been obtained.  Thus, 
VA must attempt to obtain those records to which the veteran 
has referred before any final action may be taken by the 
Board. 

The Board also notes that the veteran was afforded a VA 
examination in January 1998; however, that examination was 
undertaken in connection with his claim for service 
connection and is inadequate for rating purposes.  Thus, 
further examination should be conducted on remand.  The 
examination conducted on remand should provide sufficient 
detail to accurately evaluate the veteran's disability, 
including a description of all manifestations of the service-
connected disorder.  For example, the veteran has testified 
that he underwent surgical excision of the cysts and claims 
to have residual scars.  A complete description of all 
related disability is important because, under certain 
circumstances, more than one rating may be assigned for the 
same disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Finally, the Board notes that the veteran and his 
representative have requested that the veteran be considered 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  On remand, the RO should 
specifically consider and document whether the veteran is 
entitled to an increased rating for the service-connected 
folliculitis decalvans on a schedular or extraschedular 
basis.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected folliculitis decalvans 
since February 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  Any 
documents received by the RO should be 
associated with the claims folder. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
dermatological examination to evaluate 
all aspects of his service-connected 
folliculitis decalvans (chronic 
hydradenitis scalp, axilla, 
groin/buttocks).  All indicated testing 
in this regard should be performed and 
the claims folder should be made 
available to the examiner for review.  
All disabling symptoms, such as the 
presence or absence of ulceration, 
exfoliation, disfigurement, repugnancy, 
etc., should be set forth in detail.  The 
examiner should examine any scars and 
indicate whether they are related to 
treatment of the service-connected 
folliculitis decalvans and if so, 
indicate for each scar whether it is 
tender and painful or poorly nourished 
with repeated ulceration.  The medical 
basis for all opinions expressed should 
be indicated.  Colored photographs of all 
involved areas should be taken and 
included in the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
to include consideration under the 
provisions of 38 C.F.R. § 3.655, in the 
event the veteran fails to report for VA 
examination.  This should include 
consideration of all applicable rating 
criteria and the appropriateness of 
separate ratings for any identified 
residual, (i.e., scar) which is 
attributed to the service-connected skin 
disorder.  In readjudicating the 
veteran's claim, the RO should consider 
the assignment of a staged rating, taking 
into consideration the effective date 
regulations.  The RO should specifically 
address and document whether the veteran 
is entitled to an increased rating for 
the service-connected skin disorder on an 
extraschedular basis.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



